Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 26 Jan 2022 is acknowledged. Examiner notes claims 15 and 16 belong to Group II, thereby providing Group I with claims 1-5, 10-14, and 17-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2018/0176601) in view of Li (US 2018/0020241).
	For claim 1, Jeong discloses a method implemented by a decoder, wherein the method comprises: 
	parsing a first indication from a parameter set of a bit stream that comprises an encoded picture ([0150] For example, a bitstream of the partition flags may be configured based on the partition depth order (from dep0 to dep_k), or the bitstream of the partition flags may be configured based on whether partitioning is performed.), 
	wherein the encoded picture is partitioned into a plurality of coding blocks ([0119] For example, in the case of the coding block, the block obtained through the picture-partitioning unit in the previous stage may be set as the initial block),	
	wherein the coding tree blocks are partitioned into a plurality of coding blocks of different sizes ([0121] The block-partitioning unit may support a quad-tree-based partitioning method), and 

	determining, based on a block size restriction parameter in the parameter set ([0114] e.g. Minblksize), 
	the different sizes when the first indication has a first value ([0123] The partition flag (div_flag) may indicate whether partitioning of each block is performed. When the value is one, partitioning is performed; 
	determining, based on a default size restriction parameter ([0115] minimum partition-available size (Minblksize)-related default setting value.), 
	the different sizes when the first indication has a second value or the first indication is not in the parameter set ([0123] The partition flag (div_flag) may indicate whether partitioning of each block is performed. When the value is one, partitioning is performed, and when the value is zero, partitioning is not performed.); and 
	decoding the coding blocks based on the different sizes ([0122] Based on setting of the encoder/decoder, which partitioning method is used may be determined.). 
	Jeong does not disclose wherein the encoded picture is partitioned into a plurality of coding tree blocks. 
	Li teache wherein the encoded picture is partitioned into a plurality of coding tree blocks ([0054] to generate an encoded representation of a picture, video encoder 20 may generate a set of coding tree units (CTUs). Each of the CTUs may comprise one or more coding tree blocks (CTBs) and may comprise syntax structures used to code the samples of the one or more coding tree blocks). It would be obvious to a person with ordinary skill in the art to combine the coding block teaching of Li with the teachings of Jeong to conform with contemporary coding standards.
	For claim 2, Jeong discloses further comprising: 
	determining, based on a partition depth restriction parameter in the parameter set ([0121] Based on the initial block (dep_0), partitioning may be repeated up to the partition-available depth limit (dep_k, k 
	a partition mode ([0124] a partitioning direction may be determined based on at least one factor among the partition depth) of the coding tree blocks when the first indication has the first value ([0123] The partition flag (div_flag) may indicate whether partitioning of each block is performed. When the value is one, partitioning is performed); 
	determining, based on a default partition depth restriction parameter ([0121]: e.g. dep_0), 
	the partition mode when the first indication has the second value or the first indication is not in the parameter set ([0123] The partition flag (div_flag) may indicate whether partitioning of each block is performed. When the value is one, partitioning is performed, and when the value is zero, partitioning is not performed.); and 
	partitioning the coding tree blocks into the coding blocks according to the partition mode ([0122] Based on setting of the encoder/decoder, which partitioning method is used may be determined.). 
	For claim 3, it is a well known non-functional design choice to select a descriptive syntax name wherein the first indication is a partition_constraints_control_present_flag. 
	For claim 4, Jeong discloses the method of claim 2, 
	wherein the block size restriction parameter and the default size restriction parameter comprise a minimum quad tree size a maximum binary tree size, or a maximum ternary tree size ([0121] The block-partitioning unit may support a quad-tree-based partitioning method. That is, the pre-partition block may be partitioned into four blocks having ½ the width and ½ the length thereof. Based on the initial block (dep_0), partitioning may be repeated up to the partition-available depth limit (dep_k, k being the number of times partitioning is available, and the block size at the partition-available depth limit (dep_k) satisfies M>>k, N>>k).), and 
	wherein the partition depth restriction parameter comprises a maximum multiple type tree depth ([0121] partition-available depth limit (dep_k, k being the number of times partitioning is available). 
	For claim 5, Jeong discloses the method of claim 2, 	wherein the default size restriction parameter comprises a minimum quad tree size ([0121] dep_k for quad-tree partitioning), a maximum binary tree size, or a maximum ternary tree size, wherein the minimum quad tree size is set as 4 or a 
	For claims 10-14 and 17-20, Jeong discloses the claimed limitations as discussed for corresponding limitations in claims 1-5.
For claim 17, while Jeong does not, Li teaches wherein the block size restriction parameter and the default size restriction parameter comprise a minimum quad tree size, and wherein the partition depth restriction parameter comprises a maximum multiple type tree depth ([0114] In the QTBT structure proposed in VCEG proposal COM16-C966, a CTB is firstly partitioned by quad-tree, where the quad-tree splitting of one node can be iterated until the node reaches the minimum allowed quad-tree leaf node size (MinQTSize).). It would be obvious to combine Li with Jeong for the same reasons discussed for claim 1.
For claim 18, while Jeong does not, Li teaches wherein the block size restriction parameter and the default size restriction parameter comprise a maximum binary tree size, and wherein the partition depth restriction parameter comprises a maximum multiple type tree depth ([0114]  If the quad-tree leaf node size is not larger than the maximum allowed binary tree root node size (MaxBTSize), it can be further partitioned by a binary tree. The binary tree splitting of one node can be iterated until the node reaches the minimum allowed binary tree leaf node size (MinBTSize) or the maximum allowed binary tree depth (MaxBTDepth).).  It would be obvious to combine Li with Jeong for the same reasons discussed for claim 1.


Allowable Subject Matter
Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung-How; James et al.	US 20130263201 A1	DATA TRANSMISSION APPARATUS, SYSTEM AND METHOD
Chuang; Hsiao-Chiang et al.	US 20180070110 A1	TREE-TYPE CODING FOR VIDEO CODING
Panusopone; Krit et al.	US 20170347128 A1	BINARY TERNARY QUAD TREE PARTITIONING FOR JVET
WANG; Ye-Kui et al.	US 20140010277 A1	SUPPLEMENTAL ENHANCEMENT INFORMATION (SEI) MESSAGES HAVING A FIXED-LENGTH CODED VIDEO PARAMETER SET (VPS) ID
PARK; Seung Wook et al.	US 20100086051 A1	METHOD AND AN APPARATUS FOR PROCESSING A VIDEO SIGNAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485